Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
By Examiner’s Amendment: Claims 21-24, 26, 28, 30-34, 36, 38, and 40 are amended.
Claims 21-40 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,521,778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 23 March 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The Application has been amended as follows:

1. – 20.  (Canceled)

21.  (Currently Amended) A system, comprising:
	one or more servers comprising one or more processors configured to:
receive, from a device corresponding to an electronic funding source, a first one or more packets comprising a request to initiate an electronic benefits account transaction to fund an electronic benefits account, the request identifying a transaction destination, a transaction code, a transaction amount, and an identifier identifying the electronic funding source, wherein the device is one of a plurality of devices and the electronic funding source is one of a plurality of electronic funding sources, and wherein each device is associated with a funding source;
identify a threshold limit established for the electronic benefits account that is associated with the transaction code;
identify, in an electronic transaction queue of the electronic benefits account maintained by the one or more servers, 
, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account;
determine, based on a comparison between the virtual transaction balance and [[a]] the threshold limit associated with the transaction code, that the virtual transaction balance exceeds the threshold limit; and
transmit, via a network to the device corresponding to the electronic funding source, an indication of a denial of the electronic benefits account transaction request responsive to the comparison exceeding the threshold limit and the transaction code, wherein the device one or more servers 

22.  (Currently Amended) The system of claim 21, wherein the one or more processors are further configured to:
	provide, to [[a]] the plurality of devices corresponding to [[a]] the plurality of 

23.  (Currently Amended) The system of claim 21, wherein the one or more processors are further configured to:
	determine whether the transaction code maps to a predetermined time interval of a plurality of predetermined time intervals; and
	determine [[the]] an associated threshold limit set for the predetermined time interval.

24.  (Currently Amended) The system of claim 23, wherein the plurality of predetermined time intervals comprise a current year or a previous year, the predetermined time interval is one of the current year or the previous year, and the one or more processors are further configured to:
	determine that the transaction code maps to the one of the current year or the previous year responsive to identifying that the electronic funding source enforces electronic benefits account limits.

25.  (Previously Presented) The system of claim 21, wherein the one or more processors are further configured to:
	determine an enforcement rule based on the electronic benefits account transaction request; and
	identify the threshold limit based on the enforcement rule.

indication includes instructions to terminate the electronic benefits account transaction initiated by the request to prevent exceeding the threshold limit established for the electronic benefits account.

27.  (Previously Presented) The system of claim 21, wherein the one or more processors are further configured to:
	select an alert format configured for an interface corresponding to the electronic funding source; and
	transmit the indication of the denial in the alert format within a predetermined time interval from receiving the electronic benefits account request.

28.  (Currently Amended) The system of claim [[21]] 23, wherein the one or more processors are further configured to:
	receive a second electronic benefits account transaction request for the same predetermined time interval;
	determine, for the second electronic benefits account transaction request, a second virtual transaction balance satisfies the threshold limit; and
	responsive to the second virtual transaction balance satisfying the threshold limit, memo-post the second electronic benefits account transaction and add the second virtual transaction balance to an in-process transaction queue.

29.  (Previously Presented) The system of claim 28, wherein the second virtual transaction balance is less than the virtual transaction balance.

30.  (Currently Amended) The system of claim 21, wherein the one or more processors are further configured to:
	receive a second request to initiate a second electronic benefits account transaction to fund a second electronic benefits account;
	determine whether the second electronic benefits account lacks an enforcement rule; and
	responsive to the second electronic benefits account lacking the enforcement rule, post the second electronic benefits account transaction.

31.  (Currently Amended) A method, comprising:
receiving, by one or more processors, from a device corresponding to an electronic funding source, a first one or more packets comprising a request to initiate an electronic benefits account transaction to fund an electronic benefits account, the request identifying a transaction destination, a transaction code, a transaction amount and an identifier identifying the electronic funding source, wherein the device is one of a plurality of devices and the electronic funding source is one of a plurality of electronic funding sources, and wherein each device is associated with a funding source;
identifying, by the one or more processors, a threshold limit established for the electronic benefits account and that is associated with the transaction code;
identifying, by the one or more processors, in an electronic transaction queue of the electronic benefits account maintained by the one or more processors, an in-process transaction amount and a reportable contribution amount;
determining, by the one or more processors, a virtual transaction balance by combining the transaction amount, the in-process transaction amount and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account;
determining, by the one or more processors, based on a comparison between the virtual transaction balance and [[a]] the threshold limit associated with the transaction code, that the virtual transaction balance exceeds the threshold limit; and
transmitting, by the one or more processors, via a network to the device corresponding to exceeding the threshold limit and the transaction code, wherein the device one or more processors, in response to receiving the indication of the denial, terminates the electronic benefits account transaction and prevents exceeding the threshold limit established for the electronic benefits account.


	providing, to [[a]] the plurality of devices corresponding to [[a]] the plurality of 

33.  (Currently Amended) The method of claim 31, comprising:
	determining whether the transaction code maps to a predetermined time interval of a plurality of predetermined time intervals; and
	determining an associated threshold limit set for the predetermined time interval.

34.  (Currently Amended) The method of claim 33, wherein the plurality of predetermined time intervals comprise a current year or a previous year, the predetermined time interval is one of the current year or the previous year, comprising:
	determining that the transaction code maps to the one of the current year or the previous year responsive to identifying that the electronic funding source enforces electronic benefits account limits.

35.  (Previously Presented) The method of claim 31, comprising:

	identifying the threshold limit based on the enforcement rule.

36.  (Currently Amended) The method of claim 31, wherein the indication 

37.  (Previously Presented) The method of claim 31, comprising:
	selecting an alert format configured for an interface corresponding to the electronic funding source; and
	transmitting the indication of the denial in the alert format within a predetermined time interval from receiving the electronic benefits account request.

38.  (Currently Amended) The method of claim [[31]] 33, comprising:
	receiving a second electronic benefits account transaction request for the same predetermined time interval;
	determining, for the second electronic benefits account transaction request, a second virtual transaction balance satisfies the threshold limit; and
	responsive to the second virtual transaction balance satisfying the threshold limit, initiating a memo-post of the second electronic benefits account 

39.  (Previously Presented) The method of claim 38, wherein the second virtual transaction balance is less than the virtual transaction balance.

40.  (Currently Amended) The method of claim 31, comprising:
	receiving a second request to initiate a second electronic benefits account transaction to fund a second electronic benefits account;
	determining whether the second electronic benefits account lacks an enforcement rule; and
	responsive to the second electronic benefits account lacking the enforcement rule, initiating a post of the second electronic benefits account transaction.


Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: receiving a request to fund am electronic benefits account that identifies the transaction destination, a transaction code, a transaction amount, and the funding source, identifying a threshold limit for the account associated with the transaction code, an in-
The claimed invention is also subject matter eligible based on the 2019 Revised
Patent Subject Matter Eligibility Guidance dated January 7, 2019 because it provides a
technical solution to a described technical problem.
The most remarkable prior art of record is as follows:
Williams et al.: U.S. Pre-Grant Patent Publication No. 2006/0149595;
Fredman: U.S. Pre-Grant Patent Publication No. 2008/0228641;
Lan et al.: U.S. Pre-Grant Patent Publication No. 2013/0204638;
Mekala et al.: U.S. Pre-Grant Patent Publication No. 2015/0095186; and
Pourfallah et al.: U.S. Pre-Grant Patent Publication No. 2012/0253852.
Any comments considered necessary by the applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Fordyce, III et al. (U.S. Pre-Grant Patent Publication No. 2010/0145855) which discloses a payment processing system that identifies payment accounts for a 
Hochstatter et al. (U.S. Patent No. 9,311,672)33333 which discloses a fraud detection system that approves/denies a credit approval request based on transaction properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626